               Case 1:20-cr-00072-JMF Document 21 Filed 07/20/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :      20-CR-072 (JMF)
                                                                       :
ROBERT BERRY,                                                          :          ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        A change-of-plea proceeding is scheduled in this matter for August 3, 2020. Counsel are
directed to confer and, within two business days of this Order, submit a joint letter indicating their
views on whether the plea should proceed on that date or if it should be adjourned (and, if so, for how
long). If counsel believe that it should proceed, they should further indicate their views on whether the
Court can, consistent with the Constitution, the Federal Rules of Criminal Procedure, the CARES Act,
and any other applicable law, conduct the plea by telephone or video and, if applicable, whether the
Defendant consents to appearing in that manner. If counsel believe that the plea should go forward,
but cannot be conducted remotely, the Court will investigate whether there is a judge who could take
the plea in the courthouse, as the undersigned will not be present to do so.

       After reviewing the parties’ joint letter, the Court will issue an order indicating whether the
proceeding is cancelled and addressing any other relevant deadlines and information. If counsel
believe that a proceeding would be appropriate, they should indicate in their joint letter dates and times
during the week of the currently scheduled proceeding that they would be available.

        SO ORDERED.

Dated: July 20, 2020                                       __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
